TO BE PUBLISHED


                          uprtum C~Vurf of ~R -' --
                                    2007-SC-000204-KB




                                   IN SUPREME COURT


 KENTUCKY BAR ASSOCIATION                                                   RESPONDENT


                                  OPINION AND ORDER


        The Kentucky Bar Association (KBA) brought this action against Movant, Rodney

 S . Justice, for violations of SCR 3.130-1 .1, SCR 3 .130-1 .3, SCR 3.130-1 .4(a), and SCR

 3.130-1 .16(d) . Justice, KBA Member No. 37124, has a last known address of P . O . Box

 1895, Ashland, Kentucky, 41105 . For the reasons set forth herein, Justice is

 suspended from the practice of law for a period of sixty days.

       Justice was retained by Phillip Blevins to file an appeal from an unfavorable

unemployment insurance award, and was paid two hundred dollars ($200.00) for this

purpose . Justice filed the appeal request six days late and the appeal was dismissed

as untimely. Thereafter, Justice filed an appeal and was notified that he had ten days to

submit a brief. He failed to do so. A month later, the Unemployment Commission

adopted the original findings denying Blevins benefits .

       Still, Justice agreed to appeal the matter to the circuit court. Twenty days after

the deadline to file such an appeal had passed, Blevins called Justice and was informed

that he had not filed the appeal because he "did not want to waste [his] time ." Blevins
 contacted Justice again some three months later, expressing his dissatisfaction and

 requesting the return of his $200.00 retainer. Justice did not return the fee. Blevins

 contacted the Kentucky Bar Association and filed a complaint, which resulted in the

 present charge, consisting of four counts. After Justice was served with the Bar's

 complaint, he returned Blevins' fee.

        Count One is that Justice violated SCR 3 .130-1 .1 by failing to competently

 represent his client when he did not take immediate action to file an appeal. Count Two

 charges that Justice failed to exercise reasonable diligence, in violation of SCR 3 .130

 1 .3, when he failed to file Blevins' appeal and to submit a brief with the appeal . He also

 violated this provision by failing to appeal the matter to the circuit court. By Count

 Three, Justice is charged with a violation of SCR 3.130-1 .4(a) where he failed to keep

 Blevins informed of the status of his case, and also misrepresented to Blevins that he

 had intended to file an appeal to the circuit court. Finally, Count Four alleges that

Justice violated 3.130-1 .16(d) when he failed to promptly return the unearned fee

following Blevins' request .

       Thereafter, Justice admitted that he violated the above stated rules and moved

this Court to suspend him from the practice of law for a period of thirty days . The KBA

did not object to this motion . Upon our initial review of the matter, we concluded that a

thirty-day period of suspension was inadequate, particularly in light of Justice's

significant disciplinary history . On August 24, 2006, this Court suspended Justice from

the practice of law for thirty days for conduct nearly identical to that recited herein . See

KBA v. Justice , 198 S.W.3d 583 (Ky. 2006) . In addition, Justice has been privately

reprimanded by the Inquiry Commission on four prior occasions, each for failing to

exercise reasonable diligence in representing a client and for failing to adequately
 communicate with clients . For these reasons, we were unable to agree with the KBA

 that a thirty-day suspension is the appropriate discipline in this case .

        Accordingly, by Order dated May 17, 2007, we informed Justice of the proposed

 suspension of sixty days and afforded him the opportunity to object. Justice has not

 submitted any such response or otherwise objected to the imposition of a sixty-day

 suspension, thus indicating his willingness to accept this disposition . Likewise, the KBA

 has no objection to the imposition of a sixty-day suspension .

        Based on the foregoing, it is ordered that:

        1.             Movant, Rodney S. Justice, is hereby suspended from the practice

                      of law in the Commonwealth for a period of sixty (60) days,

                      effective from the date of reinstatement in his prior suspension,

                      which became effective on August 24, 2006.

       2.             In accordance with SCR 3.450, Justice must pay all costs

                      associated with these proceedings, said sum being $34 .66, and for

                      which execution may issue from this Court upon finality of this

                      Opinion and Order.

       Lambert, C.J . ; Cunningham, Minton, Noble, Schroder, Scott, JJ ., concur.

Abramson, J., not sitting .

       ENTERED : September 20, 2007.